Citation Nr: 1213753	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  01-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from October 1988 to October 1991. 

This appeal to the Board of Veterans Appeals  (Board) arises from a September 1992 rating action that granted service connection for four disabilities.  The Veteran appealed the issues of entitlement to increased initial evaluations.  The Board remanded the claims on several occasions.  Over the course of two decisions, dated in July 2009 and July 2011, the Board adjudicated these issues.  However, in July 2011, the Board determined that the issue of entitlement to TDIU had been raised, and remanded the claim.  Citing Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: lumbosacral strain, evaluated as 40 percent disabling; residuals of injury to the cervical spine, evaluated as 30 percent disabling, residuals of injury to the left foot, evaluated as 10 percent disabling, and scars, burns, (second degree), evaluated as noncompensable (0 percent disabling); his combined rating is 60 percent.   

2.  Factors warranting a referral for TDIU on an extraschedular basis are not present. 


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.16(a) (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

The Veteran asserts that he is entitled to TDIU. In various records, he has asserted that he cannot work due to pain from his service-connected disabilities, particularly his lumbar spine.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities are: lumbosacral strain, evaluated as 40 percent disabling; residuals of injury to the cervical spine, evaluated as 30 percent disabling, residuals of injury to the left foot, evaluated as 10 percent disabling, and scars, burns (second degree), evaluated as noncompensable (0 percent disabling).  His combined rating is 60 percent.   

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2011), and the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

As an initial matter, the Board notes that a claim for TDIU was denied by the RO in August 2000.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  In addition, in July 2006, the Board dismissed a TDIU claim.  There was no appeal, the Board's decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002).  In July 2011, the Board issued a decision in which it stated that a TDIU claim had been raised in a May 2001 letter, and remanded the claim for adjudication.  In November 2011, the RO denied the claim.  Despite the Board's finding in July 2011, given the foregoing history, in no case may the effective date for a TDIU be awarded prior to July 20, 2006.  Id.  

The relevant evidence is summarized as follows: 

A VA spine examination report, dated in August 2008, notes complaints of chronic daily cervical and lumbar pain, with stiffness, weakness, fatigability, spasms, and decreased motion.  On examination, he was able to walk "fairly normally" without assistive devices, although he used a cane at times.  It was noted that the condition has had some effect on his usual occupation, in that he could no longer work in heating and cooling, and that he was currently working part-time doing electrical work.  There were no incapacitating episodes in the last 12 months.  There was no additional limitation of motion following repetitive use.  X-rays of the lumbar spine were noted to show minimal narrowing at L5-S1.  Strength was 5/5 in the upper and lower extremities.  X-rays of the cervical spine were noted to show normal neural arches and disc spaces, with no significant encroachment on the neural foramina.  The diagnoses were chronic lumbosacral strain with degenerative disc disease, and chronic cervical strain.  

A VA foot examination, dated in September 2008, shows that the Veteran complained of constant pain, weakness and stiffness in his left great toe.  For all of his service-connected disabilities, he reported taking daily medications that include Alleve, Darvocet, Skelaxin, Motrin and Advil.  He stated that he preferred to wear soft-soled shoes.  The examiner noted that the condition had some effect on his occupation, and that he was self-employed as a handiman performing light electrical and plumbing jobs.  He asserted that he could not do heating and cooling work due to his back.  It was noted that he had a past history of a sedentary job at a public library. On examination, gait was normal.  He was unable to stand on his toes due to left great toe pain.  There was slightly limited dorsiflexion.  He was intact to neurological and vascular examinations.  There was no additional limitation of motion following repetitive use.  X-rays showed very mild hypertrophic change involving the first MTP (metatarsal phalangeal) joint with minimal narrowing.  The impression was mild degenerative changes involving the first MTP joint.  

A VA peripheral nerve examination report, dated in September 2008, notes that the Veteran had not followed through with orthopedic consults, pain management, or physical therapy, and that he had recently failed to report for an EMG (electromyogram).  It was noted that he was able to accomplish his daily activities.  There was no muscle wasting or atrophy, and muscle strength was 5/5 in all extremity muscle groups tested.  The report states that the joints were not affected.  The diagnosis was "normal nerve exam," and it was noted that there was no evidence of radiculopathy.

A VA foot examination, dated in January 2011, shows that the Veteran complained of left foot pain, with soreness and tenderness over the left MP joint.  The report notes no other treatment has been done, and no orthotics have been done.  It states, "He can do his normal job, but prolonged standing bother the foot.  He was able to stand and walk normally, and had normal weight-bearing.  The diagnosis was residual injury, left foot, first metatarsal.  

A VA foot examination, dated in January 2011, shows that the Veteran complained of worsening back pain with soreness and tenderness, with some right leg pain with numbness, tingling and paresthesias.  The report indicates that the Veteran stated that he used a back brace, or a cane, at times, and that he has been unable to do any heavy physical work, and was consequently only working part-time at odd jobs.  The report further notes that he was currently unemployed, and that he "would likely be limited to sedentary work."  The report states that there was no incapacitation.  The diagnoses were lumbosacral strain, and herniated L5-S1 disc with degenerative disc disease.  

VA progress notes include a magnetic resonance imaging (MRI) study for the lumbar spine, dated in September 2008, which contains an impression noting a moderate right neural foraminal narrowing at L5-S1, secondary to a posterior disc-osteophyte complex, and no significant spinal canal stenosis.  A February 2009 report notes that the Veteran is a general contractor, and that he had cut his left third finger while at work.  He stated that he was not taking any OTC (over the counter) medications.  

Records from a VA vocational rehabilitation program show that the Veteran initially received counseling in 1996.  A 1996 initial assessment notes that he received an associate's degree from a technology institute in 1993, and that he passed a state third class stationary engineer license examination.  Reports, dated in 2001, note that his progress was marred by psychiatric symptoms, specifically, mood swings and depression, and that he claimed to have "incapacitating back pain."  They note that he was unable to perform stationary engineer duties due to his service-connected disabilities.  However, a September 2001 memorandum notes that he had nonservice-connected depression, and, "In addition, the self-reported MH (mental health) condition appears to be the central barrier to employment; it has yet to be properly diagnosed and treated."  In November 2006, the Veteran was notified that his vocational rehabilitation program had been interrupted and was anticipated to be discontinued, because he was not proceeding with his plan as required.  He had failed to provide requested information, and he had not progressed with his plan in a timely manner over the past year.  A December 2006 "discontinued closure statement" notes a history of irregular compliance with diary dates or in responding to attempts to contact him.  He had failed to provide requested information, or otherwise respond, in association with his pre-interruption letter.  He was unemployed but is considered to be employable.  The Veteran had reported that he had obtained work, but did not provide documentation.  A January 2007 letter shows that VA notified the Veteran that his vocational rehabilitation program had been discontinued.  

The Board finds that the claim must be denied.  At no time has the Veteran met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis.  The schedular evaluations in this case are not shown to be inadequate.  For all of the ratings for the Veteran's service-connected disabilities, higher evaluations are provided for in the applicable diagnostic codes.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  The Veteran's vocational rehabilitation records show that he has a nonservice-connected psychiatric disorder which is "the central barrier to employment," and that he was discontinued from the program due to lack of compliance.  His December 2007 discontinuance letter states that he was "unemployed but is considered to be employable."  Given the foregoing, the severity of his service-connected disabilities is not shown to be so severe as to render his schedular evaluation inadequate, and to warrant a referral.  Thun.  The Board therefore finds that there is no basis to refer this case for referral for consideration of an extraschedular rating.  

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


 II.  Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2011.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  In a statement, dated in June 2010, the Social Security Administration (SSA) stated that it did not have any records for the Veteran.  The Veteran has been afforded examinations.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


